Joseph and Anastasia Marcello, et al. 1 v. Commissioner. Marcello v. CommissionerDocket Nos. 89004-89007.United States Tax CourtT.C. Memo 1963-66; 1963 Tax Ct. Memo LEXIS 280; 22 T.C.M. 270; T.C.M. (RIA) 63066; March 5, 1963deQuincy V. Sutton, Esq., for the petitioners. Robert S. Leigh, Esq., for the respondent.  WITHEYMemorandum Opinion WITHEY, Judge: A deficiency in the income tax of each of the respective petitioners for 1957 has been determined by respondent as follows: Docket1957No.PetitionersDeficiency89004Joseph and Anastasia Mar-cello$418.0089005Anthony and Maria Carollo225.8189006John J. and Marie Pecoraro369.8089007Joseph A. and Sletia Poretto455.80The only issue presented is whether, by virtue of the disallowance of certain claimed deductions of a partnership in which the respective husband petitioners were partners, the taxable reported income of each of the petitioners has been1963 Tax Ct. Memo LEXIS 280">*281  understated. All of the facts have been stipulated and we adopt the stipulation as our findings of fact as follows: Petitioners, Joseph and Anastasia Marcello are husband and wife, with their address as c/o Nola Printing Company, 530 Iris Street, New Orleans, Louisiana. These petitioners filed their joint United States income tax return for the calendar year 1957 with the district director of internal revenue at New Orleans, Louisiana. Anthony and Maria Carollo are husband and wife residing at 5500 Vermillion Boulevard, New Orleans, Louisiana. These petitioners filed their joint United States income tax return for the calendar year 1957 with the district director of internal revenue at New Orleans, Louisiana. Petitioners John J. and Marie Pecoraro are husband and wife residing at 3631 Elysian Field Avenue, New Orleans 22, Louisiana. These petitioners filed their joint United States income tax return for the calendar year 1957 with the district director of internal revenue at New Orleans, Louisiana. Petitioners Joseph A. and Sletia Poretto are husband and wife residing at 26 Sonia Place, New Orleans 21, Louisiana. These petitioners filed their joint United States income tax1963 Tax Ct. Memo LEXIS 280">*282  return for the calendar year 1957 with the district director of internal revenue at New Orleans, Louisiana. At all times material petitioners Joseph Marcello, Jr., Anthony Carollo, John J. Pecoraro, and Joseph A. Poretto, were members of Nola News, a partnership engaged in the business of printing and furmishing racehorse wire services to subscribers. An additional member of the partnership not involved in this proceeding was Ralph Emery of Chicago, Illinois. Under the agreement of the partnership, the five partners were to share in the net profits and losses equally after salaries were paid to the partners Joseph A. Poretto and Joseph Marcello, Jr. At all times material the address of Nola News was 530 Iris Street, New Orleans, Louisiana. Nola News timely filed a United States partnership return of income on Form 1065, for the fiscal year ended February 28, 1957, with the district director of internal revenue, New Orleans, Louisiana. On December 29, 1956, Nola News issued check number 338 in the amount of $100 on its bank account, payable to the order of Frank Ryan. On December 29, 1956, Nola News issued check number 337 in the amount of $500 on its bank account, payable1963 Tax Ct. Memo LEXIS 280">*283  to the order of the American Committee on Italian Mitigation. This check represented a contribution to such committee. On June 7, 1956, Nola News issued a check number 1449 in the amount of $3,500 on its bank account, payable to the order of Ernest M. Loeb and Co., investment brokers, New Orleans, Louisiana. No oral testimony or documentary evidence other than the income tax returns of petitioners has been offered or introduced into the record herein. There is, therefore, no proof whatsoever that the three checks stipulated to have been issued by the partnership were ever delivered or cashed. Except for the check drawn to the American Committee on Italian Mitigation there is also no evidence concerning the nature of such payments on the assumption that the checks had been delivered and cashed by the payees thereof. With respect to the exception there is no proof as to whether the American Committee on Italian Mitigation is a charitable institution within the meaning of section 170(c) of the Internal Revenue Code of 1954. For virtually complete lack of any proof to show error in respondent's determination of the deficiencies herein, his determination of1963 Tax Ct. Memo LEXIS 280">*284  deficiency in each case is sustained. Decision will be entered for the respondent.  Footnotes1. Proceedings of the following petitioners are consolidated herewith: Anthony and Maria Carollo. Docket No. 89005; John J. and Marie Pecoraro, Docket No. 89006; and Joseph A. and Sletia Poretto, Docket No. 89007.↩